Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
 
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority

The examiner acknowledges the applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 15861351 filed on 6/26/2018.

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 1/3/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  
	Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 5-6, 12-13 and 19-20 recite the limitation “the first time”. There is insufficient antecedent basis for this limitation in the claim.
 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-10, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9826060 by Johansson in view of JP 2014 - 235434A (NPL: Machine translation) by TAKAHIRO.

As per claim 1, JOHANSSON discloses an information transmission device configured to be coupled to a plurality of information receiving devices, each of which includes a storage area (JOHANSSON; Fig 1- shows an environment that includes digital content provider, management servers and commuting device caching digital content for later use), and executes a first processing of restricting disclosure of data held in the storage area, a release instruction signal that instructs a second processing of releasing the first processing for the first data held in the storage area (JOHANSSON; Col 4, ll 62-66- providing the digital content in encrypted format in order to prevent unauthorized access to the digital content by the customer or other user of the customer computing device), and
	the information transmission device comprising: a memory; and a processor coupled to the memory and configured to transmit first data to each of the plurality of information receiving devices (JOHANSSON; Col 2, ll 40-55- The digital content service may then schedule, for each target customer, a download of the digital content onto his/her computing device, Col 16, ll 21-36- a digital content provider may receive a variety of digital content from one or more publishers of digital content. Some of this digital content may be restricted for use by customers of the digital content provider until a certain date, as established by the publisher or the digital content provider).

JOHANSSON teaches the digital content provider to obtain the license and cryptographic key necessary to decrypt the digital content when, at a later time where the DRM servers 212 may transmit the cryptographic keys for delivery of the cryptographic keys. JOHANSSON however does not expressly disclose a release instruction signal that instructs a second processing of releasing the first processing for the first data held in the storage area to each of the plurality of information receiving devices simultaneously.
	TAKAHIRO explicitly teaches transmit, after transmitting the first data to each of the plurality of information receiving devices, a release instruction signal that instructs a second processing of releasing the first processing for the first data held in the storage area to each of the plurality of information receiving devices simultaneously (TAKAHIRO; ¶20- The user terminal 150 receives the release signal, decrypts the corresponding encrypted document file based on the release signal, and displays the decrypted content  and ¶64- the release signal is smaller in size than the document file and can be transmitted to a plurality of user terminals almost simultaneously).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the JOHANSSON in view of TAKAHIRO references in order to limit utilization of electronic information by distributing electronic materials, digital files or documents etc. in advance prior to particular event or predetermined time that also reduces load through the firewall, improves efficiency, and reduces problems on the firewall.
As per claim 2, JOHANSSON teaches the information transmission device according to claim 1, wherein the first processing for the first data is prohibiting disclosure based on an attribute of a transmission source of an access request for the first data, and the second processing for the first data is allowing disclosure based on the attribute (JOHANSSON; Col 2, ll 30-39- Based on the popularity of the digital content and the preferences and trends for various customers, the digital content provider may select a plurality of target customers for the digital content).
As per claim 3, JOHANSSON discloses the information transmission device according to claim 1, wherein the processor is configured to transmit index information that indicates a first time that corresponds to the first data to each of the plurality of information receiving devices (JOHANSSON; Col 3, ll 36-62- new releases of a particular television series or of a cinematic feature, the one or more publishers may want to have this digital content unavailable for at least one mode of consumption until a particular date[first time]), and transmit the release instruction signal to each of the plurality of information receiving devices at the first time (TAKAHIRO; ¶29- the release signal transmission control unit 122 constitutes release information transmission management means for managing transmission of the release signal via the network 102).

As per claim 6, JOHANSSON as improved by TAKAHIRO discloses the information transmission device according to claim 1, wherein the processor is configured to (TAKAHIRO; ¶23- the document file will exist on the user terminal 150 in a state of being encrypted again after a predetermined timing).
Claims 8 and 15 are rejected for the same reasons as Claim 1.
Claims 9 and 16 are rejected for the same reasons as Claim 2.
Claims 10 and 17 are rejected for the same reasons as Claim 3.
Claims 13 and 20 are rejected for the same reasons as Claim 6.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 9826060 by Johansson in view of JP 2014 - 235434A (NPL) by TAKAHIRO and further in view of US 20120331043 by FUJIOKA. 

As per claim 4, the above combination however does not expressly disclose the processor is configured to after transmitting the first data to each of the plurality of information receiving devices and before transmitting the release instruction signal to each of the plurality of information receiving devices, receive a correction instruction signal that instructs correction of the first data, and transmit corrected data of the first data to each of the information receiving devices based on the correction instruction signal.
	FUJIOKA explicitly discloses the information transmission device according to claim 1, wherein the processor is configured to after transmitting the first data to each (FUJIOKA; ¶85- polls the disclosure data table 1201 at intervals of a predetermined period of time, and transfers the data whose disclosure time is closest to the current time. The time comparator 12032 compares the disclosure time with the current time of the internal clock 1200, and transfers a storage request to the next disclosure data processor 12031 when the current time becomes within a predetermined period of time. ¶102-¶103- The distribution server 410 updates the distribution data table 4101 based on the disclosure data normal reception response in S-4300).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the JOHANSSON in view of FUJIOKA references in order to provide transfer network system that enables disclosure data available to the network terminals in advance by sending the disclosure data to each user equipment, made equal with high precision to increase fairness among the users.As per claim 5, JOHANSSON as improved FUJIOKA discloses the information transmission device according to claim 4, wherein the processor is configured to stop transmission of the corrected data at a second time that is earlier than the first time (FUJIOKA; ¶85- polls the disclosure data table 1201 at intervals of a predetermined period of time, and transfers the data whose disclosure time is closest to the current time. The downstream frame processor 12023 stops the transmission of a usual frame when the disclosure time of the disclosure data approaches). 
Claims 11 and 18 are rejected for the same reasons as Claim 4.
Claims 12 and 19 are rejected for the same reasons as Claim 5.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 9826060 by Johansson in view of JP 2014 - 235434A (NPL) by TAKAHIRO and further in view of US 20170139630 by Sugimura.

As per claim 7, the above combination however does not expressly disclose the information transmission device according to claim 1, wherein the first processing for the first data and the second processing for the first data are changing an access right of the storage area.
	SUGIMURA explicitly teaches the information transmission device according to claim 1, wherein the first processing for the first data and the second processing for the first data are changing an access right of the storage area (SUGIMURA; ¶40 ¶52- teaches changing the access right for the storage area for particular user(s) over network. The use control unit determines whether the access right is allowed to be changed and determines whether the access right is allowed to be changed by determining whether the number of records indicated by the record number information can be secured in storage area).
 references in order to improve flexibility of a use aspect of each storage area of each information storage device by utilizing access right for each storage area based on user information.Claim 14 is rejected for the same reasons as Claim 7.


Conclusion
 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK PATEL whose telephone number is (571)272-1563.  The examiner can normally be reached on Monday - Friday (8:00 am to 5:00 pm).
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272 3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
 
/RONAK PATEL/
Examiner, Art Unit 2458
 
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458